  Case 20-40897        Doc 26      Filed 06/08/20 Entered 06/08/20 14:39:50
                                     Document     Page 1 of 2                          EODDesc Main

                                                                                       06/08/2020
                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

IN RE:                                             §
                                                   §
KAVIN SAENGMANEE AND                               §    CASE NO. 20-40897
VARANGKANA PATTRAYANOND,                           §       (Chapter 7)
                                                   §
DEBTORS                                            §

           ORDER AUTHORIZING TRUSTEE TO SELL REAL PROPERTY
         LOCATED AT 3502 STANFORD STREET, GREENVILLE, TEXAS 75401
         FREE AND CLEAR OF ALL LIENS, CLAIMS, AND ENCUMBRANCES

         On this day came on for consideration the Motion for Authority to Sell Real Property Free

and Clear of All Liens, Claims and Encumbrances Located at 3502 Stanford Street, Greenville,

Texas 75401 (“Motion”) filed by Christopher J. Moser, Trustee (“Trustee”). The Court finds that the

Motion contained the appropriate twenty-one (21)-day negative notice language, pursuant to Local

Bankruptcy Rule 9007, which directed creditors and parties in interest to file a written objection to

the Motion within twenty-one days or the Motion would be deemed by the Court to be unopposed.

Due to the failure of any creditor or any party interest to file a timely written response to the Motion,

the Court deems the Motion to be unopposed. Therefore, the Court grants the Motion on the terms

set forth below. IT IS THEREFORE,

         ORDERED that pursuant to the provisions of 11 U.S.C. §363(f) the Trustee is authorized to

sell the real property and improvements located at 3502 Stanford Street, Greenville, Texas 75401

(the “House”) to Gricelda Martinez and/or her assigns (“Buyer”) for the amount of $105,000.00. IT

IS FURTHER,

         ORDERED that in the event that the Buyer does not close the sale of the House within

fourteen (14) days of the entry of this Order, then the Trustee is authorized, in his discretion, to sell




                                              Page 1 of 2
  Case 20-40897        Doc 26     Filed 06/08/20 Entered 06/08/20 14:39:50               Desc Main
                                    Document     Page 2 of 2



the House to any third party who pays at least $105,000.00, or more, to purchase the House on

similar terms to those set forth in the Motion. IT IS FURTHER,

       ORDERED that at closing the Trustee is authorized: i) to pay AmeriHome Mortgage

(“AHM”) the amount of $87,600.00; ii) to pay the bankruptcy estate a carve-out of approximately

$7,500.00 from AHM’s lien; iii) to pay normal closing costs, including unpaid property taxes, a title

policy and a realtor’s commission of $6,300.00. IT IS FURTHER,

       ORDERED that the House, pursuant to §363(f) of the Bankruptcy Code, shall be conveyed

free and clear of any liens, claims and encumbrances with all such liens, claims and encumbrances

attaching to the proceeds of the sale. The filing of a certified copy of this Order in the real property

records shall be sufficient to evidence the release of any mortgage lien asserted by either AHM. A

certified copy of this Order may be filed with the appropriate recording offices to evidence

cancellation of any recorded encumbrances, claims, liens and other interests against the House

recorded prior to the date of this Order. However, the Trustee shall be authorized to execute any

documents needed to effectuate the formal release of any mortgage lien of either AHM should such

action be needed to close the sale. IT IS FURTHER,

       ORDERED that AHM shall release its mortgage lien upon the House upon being paid in

accordance with the provisions of this Order. IT IS FURTHER,

       ORDERED that the Trustee is authorized to do any and all things necessary to transfer title

to the Buyer of the House and to close the above sale. IT IS FURTHER,

       ORDERED that the fourteen (14) day stay provided under Rule 6004(h) of the Federal Rules

of Bankruptcy Procedure shall not apply and the Trustee may close the sale of the House

immediately upon entry of this Order.                                 Signed on 6/8/2020

                                                                                          SR
                                                             HONORABLE BRENDA T. RHOADES,
                                                             UNITED STATES BANKRUPTCY JUDGE

                                             Page 2 of 2
